Case 2:21-cv-02390-MWF-SK Document 6 Filed 03/19/21 Page 1 of 1 Page ID #:35




 1     WILENTZ, GOLDMAN & SPITZER, P.A.
       KEVIN P. RODDY (SBN 128283)
 2     90 Woodbridge Center Drive
       Post Office Box 10
 3
       Woodbridge, NJ 07095
 4     Telephone: (732) 636-8000
       Facsimile: (732) 726-6686
 5     kroddy@wilentz.com
       Attorneys for Plaintiffs
 6
                                       UNITED STATES DISTRICT COURT
 7
                                     CENTRAL DISTRICT OF CALIFORNIA
 8                                                WESTERN DIVISION
       --------------------------------------------------------X
 9                                                              :
       LICGO PARTNERS, LLC, SOVEREIGN                             Case No. 2:21-cv-02390 (MWF)(SK)
       PARTNERS, LLC, and PARADIGM                              :
10                                                              :
       CAPITAL HOLDINGS, LLC,
                                                                : RULE 7.1 DISCLOSURE STATEMENT
11          Plaintiffs,                                         :
12     v.                                                       :
                                                                :
13     KEITH BERMAN, and DECISION                               :
       DIAGNOSTICS CORP.,                                       :
14                                                              :
            Defendants.
                                                                :
15
       --------------------------------------------------------X
16
               Pursuant to Federal Rule of Civil Procedure 7.1, to enable District Judges and
17     Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned
       counsel for LICGO PARTNERS, LLC (a private non-governmental party) certifies that there
18     are no publicly held corporate parents, affiliates and/or subsidiaries of said party.
19
       Dated: March 19, 2021                        WILENTZ, GOLDMAN & SPITZER, P.A.
20
                                                    By: /s/ Kevin P. Roddy
21                                                     KEVIN P. RODDY (SBN 128283)
                                                       WILENTZ, GOLDMAN & SPITZER, P.A.
22                                                     90 Woodbridge Center Drive
23                                                     Post Office Box 10
                                                       Woodbridge, NJ 07095
24                                                     Telephone: (732) 636-8000
                                                       Facsimile: (732) 726-6686
25                                                     kroddy@wilentz.com
                                                       Attorneys for Plaintiffs
26

27
                                              Rule 7.1 Disclosure Statement on behalf of Plaintiff LICGO Partners, LLC
                                                                                    Case No. 21:cv-02390 (MWF)(SK)
28
